Title: To Alexander Hamilton from James McHenry, 4 December 1801
From: McHenry, James
To: Hamilton, Alexander



My dear Sir
Baltimore 4 Decr. 1801.

I sincerely condole with Mrs. Hamilton and you on the loss which you have sustained in the death of your beloved son Philip. I can well conceive of the distress this event has occasioned, and the tender recollections that his memory must long continue to excite. I lost my eldest child, a daughter, after she had discovered whatever can promise to flattter parental expectations. Is there ought in this world can console for such losses, and who shall dare to hope that he is to pass through it without tasting a portion of its afflictions?
Col. Rogers will deliver you this letter of condolence. He is my intimate friend, and one of our best and worthiest citizens. Receive him I request you as such, and believe me to be your sympathising and affectionate

McHenry
Alexander Hamilton Esqr.
